FIRST DETAILED ACTION, NON-FINAL REJECTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application is a continuation of application 15/075367, filed on March 21, 2016 which was issued as patent 11,068,938 which in turn is a continuation of 14/194108, filed on February 8, 2014, which was issued as US Patent 9,325,654 on April 26, 2016.
Claims 21-40 are pending in the case and are all rejected. Claims 21, 32, and 40 are independent claims. 
Double Patenting Rejection
Claims 21, 32 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.11,068,938. Although the claims at issue are not identical, they are not patentably distinct from each other because of the noted similarities below.
Instant Application 17/304,399
US Patent 11,068,938
21. A computer-implemented method for timing message notifications to optimize delivery of content to mobile device users, the method comprising: 

receiving a current geographic location of a mobile device of a user via a communication network; 



determining whether the current geographic location of the mobile device is within a geographic area associated with a threshold amount of content consumption per unit of area of a certain segment of time; 






when the current geographic location of the mobile device is determined to be within the geographic area associated with a threshold amount of content consumption, displaying a message to the user at the mobile device; 


upon receiving an indication of a request for targeted content initiated at the mobile device, determining whether or not the request was initiated at the mobile device within a predetermined time period of when the message was sent to the mobile device; and 
updating a success rate indicating a likelihood of targeted content delivery to the mobile device as a result of message notification timing, when the request is determined to be initiated at the mobile device within the predetermined time period.  

1. A computer-implemented method for timing message notifications to optimize delivery of content to mobile device users, the method comprising:

upon receiving an indication of a message to be sent for a client application executable at a mobile device of a user among the mobile device users, requesting a current geographic location of the mobile device via a communication network;
upon receiving the requested current geographic location of the mobile device, determining whether the current geographic location of the mobile device is within a geographic area associated with a threshold amount of content consumption per unit of area of a certain segment of time, the amount of content consumption being measured as a number of new pages requested by the mobile devices of the mobile device users; 
when the current geographic location of the mobile device is determined to be within the geographic area associated with a threshold amount of content consumption, displaying the message to the user at the mobile device via a message notification interface of an operating system of the mobile device;
upon receiving an indication of a request for the delivered content initiated by the client application at the mobile device, determining whether or not the request was initiated by the client application within a predetermined time period of when the message was sent to the mobile device; and
updating a success rate indicating a likelihood of targeted content delivery to the client application as a result of message notification timing, when the request is determined to be initiated by the client application within the predetermined time period.


Claims 32 and 40 are rejected for similar reasons.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Objection
Claims 21-24, 27, 32, -34, 36, 40 are objected to.
Claim 21 recites in part, “determining whether the current geographic location of the mobile device is within a geographic area associated with a threshold amount of content consumption per unit of area of a certain segment of time; 
when the current geographic location of the mobile device is determined to be within the geographic area associated with a threshold amount of content consumption, displaying a message to the user at the mobile device.” (emphasis added).
It appears the second “threshold amount of content consumption” is the same as the previous one in the determining step. As it is unclear and an antecedent basis issue, the claim is indefinite. This appearing to be a typographical error in that the second instance should replace the “a” with “the,” the Applicant is kindly requested to amend all instances in the claims as appropriate.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

A.
Claims 21-27, 29-30, 32-37 and 39-40 are rejected under 35 U.S.C. § 103 as being unpatentable over Faith et al. (“Faith”), US Patent Application Publication 2013/0332274, published on December 12, 2013 in view of Leung et al. (“Leung”), US Patent 7,418,451, published on August 26, 2008.

As to Claim 21, Faith teaches: A computer-implemented method for timing message notifications to optimize delivery of content to mobile device users, the method comprising: 
receiving a current geographic location of a mobile device of a user via a communication network (Faith: par. 0077, Fig. 4, at step [402], the location of the user device is obtained using communication with WiFi-based location services or GPS or other means); 
determining whether the current geographic location of the mobile device is within a geographic area (Faith: par. 0080, Fig. 4, at step [406] a detection of a traversal of a geofence is made (i.e. within a geographic area)); 
when the current geographic location of the mobile device is determined to be within the geographic area, displaying a message to the user at the mobile device (Faith: par. 0082, Fig. 4, at [414], a notification may be displaying indicating offers may be available); 
upon receiving an indication of a request for targeted content initiated at the mobile device, determining whether or not the request was initiated at the mobile device within a predetermined time period of when the message was sent to the mobile device (Faith: par. 0081, after traversal of the geofence, the offers engine is sent information (i.e. a request) for offers (i.e. targeted content); par. 0082, criteria including a “flow criteria” of how long between offers to display each offer (content) may be considered); and 
updating a success rate indicating a likelihood of targeted content delivery to the mobile device as a result of message notification timing, when the request is determined to be initiated at the mobile device within the predetermined time period (Faith: par. 0095, the success rate of the offer redemption may be tracked, which may include information about the offer as well, including the expiration date, and other “suitable information”).

    PNG
    media_image1.png
    837
    464
    media_image1.png
    Greyscale

Faith may not teach: determining whether the current geographic location of the mobile device is within a geographic area associated with a threshold amount of content consumption per unit of area of a certain segment of time; 
when the current geographic location of the mobile device is determined to be within the geographic area associated with a threshold amount of content consumption, displaying a message to the user at the mobile device.
Leung teaches in general concepts related to a conditional e-coupon distribution system to mobile users (Leung: Abstract). Specifically, Leung teaches that the user of mobile devices are able to request e-coupons (Leung: col. 8, lines 27-37, a local commerce server receives the request for e-coupons). The location of the user is also considered (Leung: col. 8, lines 35-40, the location of the mobile device is received with the e-coupon request). A threshold number of requests, along with other criteria, is considered before issuing the e-coupon (Leung: Fig. 9, col. 11, lines 18-20, the system considers whether the number of pending requests is greater than or equal to a threshold value). Examiner asserts that the number of requests as disclosed by Leung would read upon the instant claim language’s “threshold amount of content consumption,” as a form of consuming the content (requests).

    PNG
    media_image2.png
    658
    558
    media_image2.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the Faith device and methods by including computer instructions to have considered the number of page requests by the mobile devices within a period of time in determining whether to send the notifications (e-coupons) as taught and suggested by Leung. Such a person would have been motivated to do so with a  reasonable expectation of success to allow for a release of the coupons in a manner that allows for the appropriate profits and economic advantage of the seller once certain thresholds of coupon requests are made (Leung: col. 2, lines 5-15). 

As to Claim 22, Faith and Leung teach the limitations of Claim 21.
Leung further teaches: displaying a message from a message queue to the user at the mobile device when either a detected change in the current geographic location of the mobile device is determined to be within the geographic area associated with a threshold amount of content consumption before a predetermined period of time has elapsed or once the predetermined period of time is determined to have elapsed (Leung: col. 5, lines 56-65, once the period of time criteria for the e-coupon distribution is met, it is sent). 

As to Claim 23, Faith and Leung teach limitations of Claim 21.
Faith and Leung further teaches: upon receiving an indication of an updated current geographic location of the mobile device, determining whether the updated current geographic location of the mobile device is within the geographic area associated with a threshold amount of content consumption (Faith:par. 0080, the changes to the location may be continuously monitored; Leung: col. 5, lines 29-35, users move in and out of different cells of a network, or geographic areas; lines 35-40, other criteria, including the request criteria discussed in the parent claim includes the threshold amount of content consumption); and 
displaying the message from the message queue to the user within the message notification interface when the updated geographic location of the mobile device is determined to be within the geographic area associated with a threshold amount of content consumption  (Leung: col. 5, lines 35-40, the e-coupon is delivered once the conditions are met).  

As to Claim 24, Faith and Leung teach limitations of Claim 22.
Leung further teaches: wherein determining whether the current geographic location of the mobile device is within the geographic area associated with a threshold amount of content consumption comprises: 
sending a request including the current geographic location of the mobile device to a consumption tracking server that is configured to determine whether the current geographic location of the mobile device corresponds to the geographic area associated with a threshold amount of content consumption (Leung: col. 6, lines 15-27, the commerce server [106] has a location monitor as well as is part of the conditional distribution system for the coupons; col. 10, lines 29-33, the current location of the user device is transmitted along with the request; Examiner notes that the threshold consumption determination is discussed above); and 
receiving a response from the consumption tracking server indicating whether the current geographic location of the mobile device is within the geographic area associated with a threshold amount of content consumption based on the determination by the consumption tracking server (Leung: col. 5, lines 35-60, the conditional system may send the e-coupon if conditions are met, which is a response indicating whether the conditions are satisfied per the limitation’s language).  

As to Claim 25, Faith and Leung teach limitations of Claim 21.
Faith further teaches: wherein the targeted content is an electronic advertisement provided by a third-part content provider (Faith: par. 0028, third-party offer server [34]).

As to Claim 26, Faith and Leung teach limitations of Claim 21.
Faith and Leung further teaches: wherein upon receiving the requested current geographic location of the mobile device, determining whether the current geographic location of the mobile device is within a geo-fence associated with targeted content (Leung: Fig. 4, col. 5, lines 29-44, the cells that are described are geo-fences) ; and 
when the current geographic location of the mobile device is determined to be within a geo-fence associated with targeted content, sending targeted content associated with the geo-fence for display to the user within a client application (Faith: par. 0080, Fig. 4, at step [406] a detection of a traversal of a geofence is made (i.e. within a geographic area)); Leung: col. 5, lines 35-60, the conditional system may send the e-coupon if conditions are met including geographical location).

As to Claim 27, Faith and Leung teach limitations of Claim 22.
Leung further teaches: wherein the predetermined period of time is based on an expiration time associated with the message in the message queue (Leung: col. 8, lines 4-12, the time condition can be scheduled, (i.e. in a queue)), and the message in the message queue is sent from the message queue for display to the user at the mobile device when either the current geographic location of the mobile device is later determined to be within the geographic area associated with a threshold amount of content consumption before the expiration time has elapsed or once the expiration time for the message in the message queue is determined to have elapsed (Leung: col. 5, lines 56-65, once the period of time criteria for the e-coupon distribution is met, it is sent).

As to Claim 29, Faith and Leung teach limitations of Claim 22.
Leung further teaches: wherein the amount of content consumption is measured as a number of new pages requested by the mobile devices of the mobile device users (Leung: Fig. 9, col. 11, lines 18-20, the system considers whether the number of pending requests is greater than or equal to a threshold value). Examiner asserts that the number of requests as disclosed by Leung would read upon the instant claim language’s “new pages requested by the mobile devices of the mobile device users,” as at last one of the ways to request a e-coupon involves requesting a page. Examiner has considered the term “new” to mean that these are a unique page of some sort to the particular device and user.

As to Claim 30, Faith and Leung teach limitations of Claim 21.
Faith further teaches: updating a failure rate indicating a likelihood that targeted content was not a result of message notification timing, when the request is determined not to be initiated within the predetermined time period (Faith: par. 0095, the success rate of the offer redemption may be tracked, which may include information about the offer as well, including the expiration date, and other “suitable information”. Examiner asserts that a success rate is dispositive and related to a failure rate, particularly as the failure rate here is the converse of the error rate as it is related to the request was not initiated during the time period)).

As to Claim 32, it is rejected for similar reasons as Claim 21. Faith further teaches a processor and instructions on readable media(Faith: par. 0105).

As to Claim 33, it is rejected for similar reasons as Claim 23.
As to Claim 34, it is rejected for similar reasons as Claim 24.
As to Claim 35, it is rejected for similar reasons as Claim 26.
As to Claim 36, it is rejected for similar reasons as Claim 27.
As to Claim 37, it is rejected for similar reasons as Claim 29.
As to Claim 39, it is rejected for similar reasons as Claim 30.

As to Claim 40, it is rejected for similar reasons as Claim 21 and 32

B.
Claim 28 is rejected under 35 U.S.C. § 103 as being unpatentable over Faith et al. (“Faith”), US Patent Application Publication 2013/0332274, published on December 12, 2013 in view of Leung et al. (“Leung”), US Patent 7,418,451, published on August 26, 2008 and in further view of Herrmann, US Patent Application Publication 2006/0109857, published on May 25, 2006.

As to Claim 28, Faith and Leung teach limitations of Claim 27.
Faith and Leung may not explicitly teach: wherein the expiration time associated with the message in the message queue is based on a priority level assigned to the message in the message queue by an application service provider associated with the client application.  
Herrmann teaches in general concepts related to sequencing messages in a queue (Hermann: Abstract). Specifically, Hermann teaches messages in a queue with associated priority levels  (Herrmann, par. 0005, “The priority of a message is stored in the message descriptor of the message and is set by the application putting the message in the queue.”). The message itself includes a descriptor that identifies the control information including the priority that should be assigned to it (Hermann: FIG. 1C, par. 0030, “The message descriptor identifies the message (message ID) and contains additional control information such as the type of the message and the priority assigned to the message by the sending application.”).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the Faith-Leung device with computer instructions to release the messages in a prioritized queue fashion as taught and suggested by Hermann. Such a person would have been motivated to do so with a  reasonable expectation of success to allow for the dynamic and business-based reasons to allow the messages to be prioritized appropriately for delivery and release (Hermann: pars. 0005-06).

C.
Claim 31 is  rejected under 35 U.S.C. § 103 as being unpatentable over Faith et al. (“Faith”), US Patent Application Publication 2013/0332274, published on December 12, 2013 in view of Leung et al. (“Leung”), US Patent 7,418,451, published on August 26, 2008 and in further view of non-patent literature, Kotsis, et al. (“Kotsis”), “Generative Workload Models of Internet Traffic,” published in September 1997.

As to Claim 31, Faith and Leung teach limitations of Claim 29.
Faith and Leung may not explicitly teach: the amount of content consumption is further measured as a number of launched web browsers on mobile devices of the mobile device users.
Kotsis teaches a model for assessing the workloads from a user-oriented view with respect to the internet traffic workloads submitted to web servers (Kotsos: Abstract, p. 152). Specificlaly, the model is a 3-tuple grammar that takes into account various variables including the number of browsers that are open (Kotsis: Section 4.1, p. 153).

    PNG
    media_image3.png
    271
    403
    media_image3.png
    Greyscale

Examiner notes that the WWW Load represented therefore is an amount of consumption by the user.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have implemented the Faith-Leung device with computer instructions to include the number of launched browsers in the content consumption calculation as taught and suggested by Kotsis. Such a person would have been motivated to do so to allow for better understanding the behavior of consumers utilizing the system.
D.
Claim 38 is rejected under 35 U.S.C. § 103 as being unpatentable over Faith et al. (“Faith”), US Patent Application Publication 2013/0332274, published on December 12, 2013 in view of Leung et al. (“Leung”), US Patent 7,418,451, published on August 26, 2008 and in further view of Masterman, US Patent Application Publication 2015/0105106, published on April 3, 2014.

As to Claim 38, Faith and Leung teach the limitations of Claim 32.
Faith and Leung may not explicitly teach: wherein the message is displayed to the user at the mobile device via a message notification interface of an operating system of the mobile device.
Masterman teaches a method of using currently available notification display capabilities provided by a mobile device operating system to display notifications prioritized by the device location or other notification rules (Masterman, par. 0002, FIG. 1, pars. 0012 -0013, 0017 and 0018).  Specifically, Masterman teaches that in a networked environment, notifications may be received (Masterman, FIG. 1, par. 0008, the networked environment 100 includes at least one mobile device 103 in which notifications can be displayed to a user ). The messages are displayed to the user at the mobile device via a message notification interface on the operating system of the mobile device (Masterman, FIG. 1, par. 0022, “a notification bar and/or in a notification popup shown in the operating system 136 user interface 129 [message notification interface].”).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the Faith-Leung device’s and methods’ notifications to include displaying pushed notifications through an operating interface per Masterman. Such a person would have made such a modification to filter notifications according to a current location to escalate and de-escalate the presentation of notifications according to determined priority rules (Masterman, pars. 0002, 0019 and 0021).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Clavel, US Patent 9,015,692 (April 21, 205) (discussing customizing information on a device and advertising with success rates);
Lawson, US Patent Application Publication 2014/0019230 (Jan. 16, 2014) (discussing geographically targeted advertisements);
Zeto III, et al., US Patent Application Publication 2013/0275198 (Oct. 17, 2013) (discussing geographically targeted advertisements).
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T TSAI whose telephone number is (571)270-3916.  The examiner can normally be reached on M-F 10-6 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/JAMES T TSAI/            Examiner, Art Unit 2174